


110 HRES 1198 IH: Commending the people of the Montenegro on

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1198
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Gallegly (for
			 himself and Mr. Wexler) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Commending the people of the Montenegro on
		  holding free and fair presidential elections on April 6, 2008, the North
		  Atlantic Treaty Organization’s decision at the Bucharest Summit to invite
		  Montenegro to enter into an Intensified Dialogue, and the reforms and progress
		  undertaken by Montenegro since its declaration of
		  independence.
	
	
		Whereas the election of the President of Montenegro was
			 held on April 6, 2008;
		Whereas this was the first presidential election since
			 Montenegro gained its independence from the State Union of Serbia and
			 Montenegro in 2006;
		Whereas the incumbent, President Filip Vujanovic, was
			 re-elected in a free and fair election and in accordance with international
			 standards;
		Whereas the conduct of these elections provide further
			 evidence that the people of Montenegro are building a democratic society based
			 on free elections, human rights, and the rule of law;
		Whereas Montenegro is one of 56 participating states in
			 the Organization for Security and Cooperation in Europe (OSCE), all of which
			 have adopted the 1990 Copenhagen Document containing specific commitments
			 relating to the conduct of elections;
		Whereas the OSCE-led International Observation Mission
			 deemed the election to be basically in accordance with the 1990 Copenhagen
			 Document and respected the fundamental and civil rights, such as freedom of
			 expression and assembly, allowing voters to make informed choices;
		Whereas democratic elections are instrumental in
			 furthering Montenegro’s integration into the European Union (EU) and the North
			 Atlantic Treaty Organization (NATO);
		Whereas Montenegro was invited to join NATO’s Partnership
			 for Peace program on November 30, 2006, and has successfully cooperated with
			 NATO on democratic, institutional, and defense reforms;
		Whereas at the NATO summit in Bucharest, Romania, from
			 April 2–4, 2008, Montenegro was invited to begin an Intensified Dialogue with
			 NATO, representing an important step towards full membership;
		Whereas Montenegro, as part of its Intensified Dialogue
			 with NATO, has committed to improving its cooperation with NATO on the full
			 range of political, military, financial, and security issues relating to its
			 aspirations for membership;
		Whereas the people of Montenegro in a popular referendum
			 on May 21, 2006, voted to support the sovereign independence of Montenegro from
			 the State Union of Serbia and Montenegro by a margin of 55.5 percent in favor
			 of independence with over 86 percent of eligible voters participating in the
			 referendum;
		Whereas, in accordance with the expressed will of a
			 majority of the people of Montenegro, on June 3, 2006, the Parliament of
			 Montenegro declared the independence of Montenegro, declaring that Montenegro
			 is a “multiethnic, multicultural and multireligious society . . . based on the
			 rule of law and market economy”;
		Whereas since gaining its independence, Montenegro has
			 undertaken a series of political, economic, and military reforms;
		Whereas earlier this year the Council of Europe commended
			 Montenegro on its new constitution which was approved by more than two-thirds
			 of the members of the Parliament of Montenegro on October 19, 2007;
		Whereas, on March 15, 2007, in recognition of the
			 important reforms achieved by Montenegro in the area of human rights, political
			 reform, and economic reform, the European Union initialed a Stabilization and
			 Association Agreement with Montenegro;
		Whereas, on October 15, 2007, the European Union and
			 Montenegro signed the Stabilization and Association Agreement after it was
			 approved by all 27 EU Member States, thereby furthering Montenegro’s prospects
			 for full membership in the EU; and
		Whereas the United States and Montenegro enjoy close
			 bi-lateral relationship based on common values and interests: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)commends the people and the Government of
			 Montenegro for the free and fair manner in which the presidential election on
			 April 6, 2008, was conducted and acknowledges the broad participation of the
			 citizens of Montenegro in that important vote;
			(2)fully supports the decision by the North
			 Atlantic Treaty Organization (NATO) to initiate an Intensified Dialogue with
			 Montenegro and congratulates Montenegro for this important step towards
			 becoming a member of NATO;
			(3)congratulates
			 Montenegro for the important political and economic reforms undertaken since
			 its independence;
			(4)commends
			 Montenegro’s willingness and preparedness to contribute to regional and global
			 security; and
			(5)acknowledges and
			 welcomes the close bilateral relationship between the United States and
			 Montenegro and urges the people and the Government of Montenegro to continue to
			 embrace the principles of democratic government and to take actions that will
			 encourage respect for human rights, adherence to the rule of law, the
			 development of a free market economy, and the growth of a free and open
			 society.
			
